Citation Nr: 9914796	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 23, 1996, rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
total rating based on individual unemployability (TRIU).  

Although the only issue developed and certified for appellate 
review involves the denial of a TRIU, it is relevant that in 
his January 1996 application, VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability), the veteran asserted that he was 
permanently and totally disabled by orthopedic residuals of 
his combat injuries.  This statement, viewed in the context 
of a statement to a VA orthopedic examiner in October 1995 to 
the effect that he believed that his cervical spine disorder 
is the result of his (service-connected) back disability, 
constitutes a claim for service connection for a cervical 
spine disorder.  

While a rating decision of November 24, 1995, denied service 
connection for degenerative joint disease of the cervical 
spine, the denial was based on a finding that the disorder 
was not incurred in or aggravated by service.  In the context 
of the current claim for a TRIU, consideration of the issue 
must also involve a determination as to whether a cervical 
spine disability was caused by or the proximate result of 
either of the veteran's two service-connected disabilities 
pursuant to 38 C.F.R. § 3.310(a) (1998).  Since inability to 
work is claimed to be due in some degree to cervical spine 
disability, the issue of entitlement to service connection 
for this disorder is inextricably intertwined with the TRIU 
issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  See also Parker v. Brown, 7 Vet. App. 116 
(1994) (A claim is intertwined only if the RO would have to 
reexamine the underlying merits of any denied claim which is 
pending on appeal before the Board).  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
carrying out such instruction completely.  

The veteran's service-connected disabilities consist of 
lumbosacral strain with degenerative changes, rated 40 
percent disabling since February 28, 1995; and residuals of a 
shell fragment wound to the left shoulder with rotator cuff 
involvement and degenerative changes, evaluated as 20 percent 
disabling since February 9, 1994.  A combined rating of 50 
percent has been in effect since February 28, 1995.  

In order to establish entitlement to a TRIU due to service- 
connected disabilities, there must be impairment of such 
degree that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  The central inquiry 
is "whether the veteran's service connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See §§ 3.341, 4.16, 4.19 (1998).  

The RO has denied the claim on the basis that the veteran 
does not meet the schedular criteria for a TRIU found in 
38 C.F.R. § 4.16(a) and that referral of the claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) was warranted.  
The United States Court of Veterans Appeals (redesignated 
from March 1, 1999, as the United States Court of Appeals for 
Veterans Claims) has held that the Board does not have the 
authority to assign an extraschedular rating in the first 
instance, Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996), and that it must address the 
question of referral under § 3.321(b)(1) only where there are 
circumstances presented which might be considered exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

However, before it can be determined on appeal whether the 
veteran meets the schedular requirements for a TRIU, the 
intertwined issue of entitlement to service connection for a 
cervical spine disability on a secondary basis under 
38 C.F.R. § 3.310(a) (1998) must be resolved.  If service 
connection is allowed and the grant results in a higher 
combined rating, it will be necessary to determine whether 
the record reflects some factor that "takes the claimant's 
case outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  

The Court has also held that the Board (hence, the RO) must 
make its findings as to TRIU entitlement based on the 
evidence of record and not supply missing facts.  A claim for 
TRIU may not be rejected without the production of evidence, 
as distinguished from mere conjecture, that the veteran 
cannot perform more than marginal employment.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  In Friscia, the Court held specifically 
that where the VA has merely offered its own opinion 
regarding whether a veteran is unemployable as a result of a 
service-connected disability, there is a duty to supplement 
the record by obtaining an examination which includes an 
opinion as to what effect the claimant's service-connected 
disabilities have on his ability to work.  See also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The most recent VA examination, performed in October 1995, is 
inadequate for use in adjudicating the TRIU claim.  The 
examiner provided an excellent description of the current 
status of the veteran's service-connected back and left 
shoulder disabilities but the report does not contain an 
opinion as to the extent to which each of these disabilities 
affects his ability to work.  The Court has held that such an 
opinion is required.  Friscia, Id; Gary v. Brown, 7 Vet. App. 
229 (1994).  

With respect to the issue of entitlement to secondary service 
connection for a cervical spine disability, a VA examination 
is necessary to obtain information concerning the etiology of 
the cervical spine disability and its relationship to either 
of the veteran's service-connected disabilities.  This 
information is necessary for a determination as to secondary 
service connection under 38 C.F.R. § 3.310(a) (1998).  In 
addition, if service connection under § 3.310(a) is denied, 
the veteran remains entitled to consideration as to whether 
the nonservice-connected cervical spine disability is 
aggravated by the service-connected back or shoulder 
disability within the meaning of the Court's decision in 
Allen v. Brown, 7 Vet. App. 439 (1993).  

In Allen, the Court held that the term "disability" for 
service connection purposes "refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, Id. (emphasis in original).  Thus, when 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing before the 
aggravation.  In other words, a veteran is entitled to 
service connection for any increment in the severity of a 
nonservice-connected disability attributable to a service-
connected disability.  In determining entitlement under the 
Allen analysis, a VA examination to identify and define any 
increment of thoracic spine pathology due to the service-
connected cervical spine pathology must be performed.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:  

1.  The RO should give the veteran an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for his 
service-connected disabilities since 
January 1996.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the medical providers identified by the 
veteran.

2.  The RO should schedule the veteran 
for a special VA examination to ascertain 
the extent to which the service-connected 
back and shoulder disabilities affect his 
ability to work and the extent to which 
they may have caused him to develop a 
cervical spine disability.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following matters and provide a full 
statement of the basis for the 
conclusions reached:  

(a)  The examiner should state 
a conclusion regarding the 
extent to which the service-
connected low back disability, 
considered alone, without 
regard to any other disability 
or the veteran's age, impairs 
the veteran's employability.  

(b)  The examiner should state 
a conclusion regarding the 
extent to which the service-
connected shell fragment wound 
residuals involving the left 
shoulder, considered alone, 
without regard to any other 
disability or the veteran's 
age, impairs the veteran's 
employability.  

(c)  The examiner should 
express a conclusion as to 
whether it is more likely than 
not or less likely than not 
that the current cervical 
spine disability is 
proximately due to or the 
result of either the service-
connected low back disability 
or the shell fragment wound 
residuals involving the 
shoulder.  

(d)  If it is more likely than 
not that the cervical spine 
disability is the result of 
either service-connected back 
disability or shell fragment 
wound residuals, a detailed 
clinical description of the 
cervical spine disability 
sufficient for the assignment 
of a proper rating should be 
provided, including such 
information as limitation of 
motion, the extent of pain, 
and the extent of functional 
impairment of the cervical 
spine, based on such factors 
as muscle atrophy, weakened 
movement, fatigability, 
incoordination, and increase 
of symptoms during flare-ups.  

(e)  If it is less likely than 
not that the cervical spine 
disability is the proximate 
result of either service-
connected disability, the 
examiner should state a 
conclusion as to whether there 
is additional disability of 
the cervical spine as the 
result of the presence of the 
service-connected back 
disability or the service-
connected shoulder disability.  
In other words, assuming that 
the pathology of the cervical 
spine was not caused by the 
service-connected 
disabilities, was it 
aggravated by such 
disabilities-- i.e., is there 
an additional increment of 
disability of the cervical 
spine that would not be 
present if either service-
connected disability did not 
exist?

(f)  If an additional 
increment of disability is 
found, it should be defined 
and described in terms of 
actual clinical findings set 
forth in the examination 
report.  

3.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand, as 
shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  The 
physician(s) who performs the examination 
should be encouraged to attempt to amend 
the report without reexamining the 
veteran, if possible, but should be free 
to reexamine him if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be undertaken.

4.  When the record is complete, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
cervical spine disability secondary to 
either of the current service-connected 
disabilities pursuant to 38 C.F.R. 
§ 3.310(a).  The claim for service 
connection for additional disability 
constituting an aggravation caused by the 
service-connected disability pursuant to 
Allen, Id., should also be adjudicated if 
necessary.  If the determinations are 
adverse to the veteran, proper notice 
should be provided by letter (rather than 
through a supplemental statement of the 
case) and the veteran should be advised 
of his procedural and appellate rights.  

5.  The RO should then review the issue 
of entitlement to a TRIU.  If it is found 
that the schedular evaluations for 
service-connected disabilities in 
combination do not meet the schedular 
criteria for a TRIU, the RO should again 
make a determination as to whether 
referral to the Chief Benefits Director 
or Director, Compensation and Pension 
Service, is warranted.  If the case 
remains in a denied status, a 
supplemental statement of the case should 
be prepared, and the veteran and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



